Citation Nr: 1528620	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran had active service from December 1964 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The specific issue presently on appeal was remanded by the Board in June 2012 for a VA medical opinion following a finding that the Veteran's December 2009 VA examination report was incomplete.  It appears that at the time of the June 2012 remand, however, a December 2011 VA medical opinion was unavailable for the Board's review.  Thus, while an additional VA opinion was not requested following the June 2012 remand, because the December 2011 examination report rendered a new examination unnecessary the issue is ready for adjudication.  Thus, the Board finds that there was substantial compliance with the remand instruction.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).

The June 2012 Board decision and an August 2013 Board decision addressed issues pertaining to rating the Veteran's service-connected bilateral pes planus and aortic stenosis with heart murmur.  These issues are not presently before the Board.


FINDINGS OF FACT

1.  The Veteran's right knee disability did not manifest during or as a result of active service, or within one year of separation of service.

2.  The Veteran's right knee disability was not caused or aggravated by service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to a service-connected bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

April 2005, March 2006 and April 2006 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  In February 2014, following the receipt of a January 2014 supplemental statement of the case, the Veteran stated that she had no additional evidence to submit in support of her claim.

As noted above, while a new VA medical opinion was not requested following the June 2012 Board remand, the need for additional development was rendered moot by the existence of the December 2011 VA opinion.  The December 2009 examination was rendered by a medical professional following thorough physical examination, an interview of the Veteran and review of the claims file.  The December 2009 and December 2011 VA examiners obtained an accurate history, laid a factual foundation, and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings in combination are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA's duty to assist has been met.

Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those diseases explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran's service treatment records do not demonstrate a right knee injury or complaints of right knee pain.  The Veteran's August 1984 report of physical examination for retirement noted normal lower extremities.  In her August 1984 report of medical history, the Veteran is shown to have reported no bone, joint or other deformity, nor does she note arthritis or a trick or locked knee.  In a November 1984 report of medical history, the Veteran reported joint pain that occurred only during pregnancy.

Post-service treatment records include a June 2008 private treatment note which reveals that Veteran reported pain in the right knee.  Following x-rays, the Veteran was found to have grade II osteoarthritis in the right knee.  In her report, the Veteran's treating physician noted that the Veteran's pes planus deformity "could contribute to worsening of her medial compartment osteoarthritis depending on the extent of her pes planus changes."

The Veteran was afforded a VA examination in December 2009.  During that examination, the Veteran described the onset of right knee pain around 2002 or 2003.  She additionally stated that she fell on her right knee twice during an ice storm about seven years prior.  The Veteran explained that she had not really noticed but that others had noticed that she had a limp.

Following physical examination of the Veteran, the examiner provided a diagnosis of osteoarthritis of the right knee and concluded that the Veteran's osteoarthritis was less likely than not caused by or a result of the Veteran's pes planus.  The examiner explained that the Veteran's condition was commonly associated with aging although other factors played an intermediary role.  The examiner stated that it was possible that an altered gait could lead to a knee condition.  The examiner stated that with regard to a limp favoring the right side, an antalgic gait described by the Veteran would have shortened the stance phase of ambulation and, if anything, protect the right lower extremity from forces transmitted across the involved joint.  The examiner cited the article "Symptoms in the Opposite or Uninjured Leg" in support of his findings, noting that there was no clear evidence to suggest than an injury to the lower extremity would have any significant impact on the opposite uninjured limb unless the gait pattern has been altered to the extent that clinically there is an obvious lurching type gait.  The examiner stated that, as this was not the case for the Veteran, osteoarthritis of the right knee was less likely as not related to pes planus.  

In December 2011, the claims file was given to the same VA examiner for a second medical opinion.  Following a review of the claims file, the examiner opined that the Veteran's right knee disability was not incurred in or caused by the Veteran's service.  The examiner explained that physical examination was normal at the time of the Veteran's separation from service and that the Veteran checked stated that she had no history of trick or locked knee and swollen or painful joints in her August 1984 reported of medical history.  The examiner noted that the Veteran noted a history of swollen or painful joints in November 1984, but explained that that occurred only during pregnancy-which was unlikely related to osteoarthritis.  The examiner concluded that a review of service treatment files failed to reveal any right knee condition or condition likely to produce a right knee condition and that therefore a relationship to service appeared unlikely.

The VA examiner further determined that it was less likely than not that the Veteran's right knee disability was aggravated by her pes planus.  The examiner explained that, in general, osteoarthritis had a significant genetic component and that in general pes planus would not be anticipated to cause osteoarthritis of the knee unless it related to major muscle or nerve damage causing partial or complete paralysis of the damaged leg and/or shortening of the injured lower extremity resulting in lurching gait.  The examiner explained that the Veteran's gait imbalance did not appear to exceed the threshold necessary to induce aggravating factors to her osteoarthritis.  

The examiner further explained that, in addition, symptoms as due to a gait imbalance would be expected to occur in the limb opposite the limb with the original injury and that since the Veteran's pes planus was bilateral, a unilateral aggravation of osteoarthritis would not be an anticipated result and that, therefore it was less likely as not that the Veteran's right knee osteoarthritis was aggravated by her service-connected pes planus.

Analysis

The Veteran does not contend, and the evidence does not demonstrate that her right knee disability is related to service.  To the extent this theory is reasonably raised by the record, the evidence fails to demonstrate an in-service incurrence of a right knee disability or right knee injury, osteoarthritis of the right knee is not shown within a year of separation from service, and the evidence suggests that the Veteran's right knee symptoms began around 2002, years after her retirement from service.  Moreover, the December 2012 VA examiner found in a persuasive expert opinion that it was unlikely that the Veteran's right knee disability was related to service.  Service connection on a presumptive or direct basis is not established by the evidence of record.  

Instead, the Veteran contends instead that her right knee disability is related to her service-connected bilateral pes planus.  The Veteran is not, however, competent to establish a relationship between her right knee disability and service-connected pes planus, as this determination falls outside the realm of common knowledge of a lay person in this case as the pertinent question is medically complex.  Jandreau, 492 F.3d at 1377.  Thus, the Board must turn to the medical evidence of record in order to determine whether the evidence is at least in equipoise as to a relationship between the Veteran's service-connected pes planus and right knee disability.  

In consideration of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability is due to or was aggravated by her pes planus.

The evidence of record includes three medical opinions pertaining to the issue of whether the Veteran's right knee disability is related to her service-connected pes planus, that of her private physician, and the opinions of the December 2009 and December 2011 VA examiners.  In considering multiple medical opinions, the Board may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the December 2009 and December 2012 VA examiner's findings are more persuasive and more probative than the June 2008 finding of the Veteran's private physician.  The VA examiner is shown to have reviewed the Veteran's claims file and, more significantly, provided thorough rationales for the findings, noting that while a disrupted gait does in some instances lead to a knee disability, the Veteran's symptoms do not demonstrate that this is the case here.  In contrast, the Veteran's private physician does not demonstrate any familiarity with the Veteran's medical history and merely surmises pes planus "could contribute to worsening of her medial compartment osteoarthritis depending on the extent of her pes planus changes" without specifying whether the Veteran's pes planus does or does not, in fact, affect her osteoarthritis.  This opinion is speculative at best and is not supported by any rationale, it is therefore not persuasive and afforded little probative weight.  

The Veteran has a current disability, however, as the most probative medical evidence weighs against finding that there is a relationship between service and a right knee disability or a relationship between a right knee disability and a service-connected disability such as pes planus, the preponderance of the evidence is against the claim and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


